Citation Nr: 1224955	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  06-31 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for gastroenteritis.

3.  Entitlement to an initial rating in excess of 10 percent for a right knee condition.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO) and an August 2011 rating decision of the Appeals Management Center (AMC) in Washington, DC.  The Veteran's claims file is now in the jurisdiction of the Buffalo, New York RO.

In September 2007, a Travel Board hearing was held before the undersigned at the Newark, New Jersey RO.  A transcript of this hearing is of record.  

In November 2008, the Board remanded the right hip claim for further development.  In January 2011, the Board referred the matter of service connection for a right hip disability to an Independent Medical Examiner (IME) for an advisory medical opinion.  The Board subsequently remanded the issue again in July 2011.  

The Veteran submitted additional evidence and argument with a waiver of RO initial consideration of such evidence in April 2012.

The issues of entitlement to initial ratings in excess of 10 percent for a right knee condition and gastroenteritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if any further action on his part is required.



FINDING OF FACT

The Veteran's right hip disability, diagnosed as degenerative joint disease, is shown by the competent evidence to be proximately due to or aggravated by his service-connected right knee disability.


CONCLUSION OF LAW

Service connection for a right hip disability, diagnosed as degenerative joint disease, as secondary to a service-connected right knee disability, is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011), 3.310 (as in effect prior to Oct. 10, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant claim.

Inasmuch as the determinations below constitute full allowances of the claim being addressed, there is no reason to belabor the impact of the VCAA on these matters, since any error in notice content or timing or in the duty to assist is harmless.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  

The Board notes that the regulation governing secondary service connection claims, 38 C.F.R. § 3.310, was amended, effective October 10, 2006, during the pendency of this appeal.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006).  

Generally, when a law or regulation changes during a pending appeal, the Board considers both the old and new regulation.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2011).  In this case, the Veteran's claim for secondary service connection was received in April 2003, prior to the regulation change.  Nevertheless, the Board is granting the Veteran's secondary service connection claim based on the old regulation in effect at the time the claim was received because it finds the old regulation to be more favorable to the Veteran.

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C. Factual Background and Analysis

The Veteran seeks service connection for a right hip disability.  He essentially contends that his current right hip problems are secondary or related to his right knee disability. 

The Veteran's DD Form 214 reflects that his military occupational specialty was helicopter repairman.  Statements and testimony from the Veteran report that he injured his right knee in October 1968 when he landed on that knee after falling off the back of a tug truck that was towing a helicopter into a hangar.  He was taken off duty for 10 days after the injury.  He reports that he has worn an ace bandage and has experienced continuous pain, swelling, instability, and crepitus every day since the injury.  At a September 2007 hearing, he testified that he mentioned his hip pain several times during service, including during flight physicals, but he did not use his pain to get out of his duties.  He also testified that he used to take pain medication, but he chooses not to take these medications currently.  

The Veteran's service treatment records confirm that he was treated in October 1968 for a right knee injury that had occurred the previous day which was manifested by slight swelling and apparent effusion.  However, there is no notation of a hip injury.  

A September 2007 statement from the Veteran's wife reports that she met the Veteran while he was in service.   She observed that he has limped, experienced constant pain, and worn an ace bandage since he injured his knee in service. 

In a letter received in September 2007, Dr. M.L.S., an internist, stated that he had reviewed the Veteran's service treatment records, discussed the history of the Veteran's disability with the Veteran and his spouse, and completed physical testing and observation of the Veteran.  He opined that orthopedic injuries are degenerative and that it was more likely than not that the Veteran's right hip disorder was secondary to his in service right knee injury.  

November 2007 MRI results show findings of grade III chondromalacia at the patellofemoral joint of the right knee. 

On February 2009 VA orthopedic examination, the Veteran reported the history of hurting his right knee in service.  He said he had experienced pain and discomfort in the right knee since that time and a few months after the knee injury he also began to develop hip pain.  X-rays taken on examination revealed very mild narrowing of the lateral compartment of the right knee and severe osteoarthritis of the right hip.  The examiner's assessment was that the Veteran had degenerative joint disease of the right knee and right hip.  
      
The February 2009 VA examiner reviewed the Veteran's service treatment records and noted that he had injured his right knee once during service in October 1968 and that X-rays taken at that time were negative.  The VA examiner concluded that it was less likely as not that the right hip disability was secondary to the right knee condition.  Specifically, the VA examiner stated that "[the Veteran] has severe right hip arthritis, much worse in the right knee, and I do not believe that his right knee could have sustained such severe trauma to his right hip of degenerative joint disease secondary to his current right kneecap condition."  He also indicated that he did not see any evidence of the right hip injury being due to the Veteran's military service.  

In a September 2009 letter, Dr. M.L.S. opined that that the Veteran's severe arthritis of the right hip is secondary to right knee chondromalacia.  His letter states that consideration should be given to the primary source of the condition and that orthopedic injuries, such as the Veteran's right knee disability, are degenerative in nature and arthritic changes are expected not the exception.  His opinion provides that due to the proximity of the right hip to the "original injury and its deterioration over the years," he could state with a "degree of medical certainty" that right hip arthritis is directly related to chondromalacia of the right knee.

In January 2011, pursuant to its authority under 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board sought a medical opinion from an independent medical examiner (IME) as to whether the Veteran's current right hip disability was either caused or aggravated by his right knee disability, or was otherwise related to service.  An IME opinion was received in February 2011, in which an orthopedic specialist concluded that it was less likely as not that the Veteran's degenerative joint disease of his right hip was either caused or aggravated by the Veteran's right knee disability.  The IME's rationale was that, "as far as [the Veteran's] right hip is concerned, I cannot find any clear rational etiology in which his current diagnosis of severe right hip osteoarthritis is casually related to the chondromalacia/patellofemoral joint pain that he has.  Simply because the joints are in proximity to one another, does not necessarily mean that arthritis will develop in an adjacent joint."  He further noted that the fact that the degenerative changes in the Veteran's right hip were more severe than in his right knee argued towards the notion that his right hip arthritis was not directly caused by his right knee degeneration.  He indicated that in this respect he agreed with the VA examiner from 2009.  

The Veteran submitted an October 2011 letter from a treating orthopedic surgeon, Dr.  D.J.R..  The Board notes that his letterhead indicates he is a Board-certified orthopedic surgeon.  Dr. D.J.R. indicated in the letter that he had been treating the Veteran for the past several months and the Veteran had a diagnosis of underlying osteoarthritis of the right hip.  He further explained that a right total hip arthroplasty was going to be performed at the end of October 2011 and that the doctor had received the record related to his right knee.  Dr. D.J.R. noted the Veteran's right knee injury in 1968 and opined that it is degenerative in nature, which includes arthritic changes and severe arthritis of the right hip that developed subsequent to his original injury.  Dr. D.J.R. opined that it was at least as likely as not that the severe osteoarthritis in the Veteran's right hip is related to the service-connected right knee.  

In an April 2012 letter, Dr. M.L.S. again provided an opinion.  He indicated that he had reviewed the Veteran's service treatment records and clinical notes as provided by his previous and current treating physicians.  Dr. M.L.S. noted that the arthritic changes in the Veteran's right knee are not minimal as suggested by the VA and further commented that VA never ordered an MRI of the knee, indicating an inadequacy in their testing.  Dr. M.L.S. noted that the arthritis in the Veteran's right knee is moderate to severe, at least; his future plan is a total knee replacement and that he suffers from recurrent subluxation, lateral instability and constant pain from his right knee.  Dr. M.L.S. opined that the recent total hip replacement the Veteran underwent was a direct result of his arthritic changes to his right hip, secondary to his right knee condition.  Dr. M.L.S. indicated that as the Veteran's long term treating clinician, he could state emphatically and with a high degree of medical certainty that the right hip disability is directly related to the right knee condition.  

The Veteran and his spouse are competent to report observable symptoms of the Veteran's right hip disability, such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his or her personal knowledge and experience).  The Board also concludes that their statements regarding continuity of symptomatology are credible.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (finding that the Board is within its province to weigh lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  

There are multiple medical opinions that address the contended relationship between the Veteran's service-connected right knee disability and his current right hip disability.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may accept one medical opinion and reject others.  Id.  At the same time, the Board cannot make its own independent medical determinations, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must determine the weight to be accorded the various opinions in this case based on the quality of the evidence and not necessarily on its quantity or source.

The Board acknowledges that it appears that the Veteran's entire claims file was not available for review by Dr. M.LS. or Dr. D.J.R., therefore, their opinions are, to some extent, based on the Veteran's own recitation of his medical history.  While it does not appear that these doctors had access to the Veteran's claims file, they appear to have been familiar with the Veteran's medical history, including his service treatment records.  The Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Rather, as the United States Court of Appeals for Veterans Claims (Court) further explained in Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  Further, the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  There are other means by which a private physician can become aware of critical medical facts, notably by treating the claimant for an extended period of time.  Id.  

The fact that a Veteran has received regular treatment from a physician or other doctor is certainly a consideration in determining the credibility of that doctor's opinions and conclusions.  That notwithstanding, the Court has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

There are multiple opinions in favor of the Veteran's claim and against the claim.  See C.F.R. § 3.102.  The opinions of Dr. M.L.S. and Dr. D.J.R. provide support for a determination of service connection.  As the Veteran's treating providers, they are not entitled to any special deference but it indicates that they are familiar with the Veteran's condition.  Significantly, they both opined that the Veteran's right hip disability is related to his service-connected right knee disability.  The opinions of the February 2009 VA examiner and February 2011 IME weigh against a determination of service connection, as both examiners opined it was less likely that the Veteran's right hip disability was caused by his service-connected right knee disability.  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Board notes that Dr. D.J.R.'s October 2011 letter does not provide a rationale for his opinion, other than basically stating that the right knee injury was degenerative in nature and that the Veteran subsequently developed severe arthritis in his right hip.  There was no detailed explanation laying out the medical principles or reasons for the opinion.  The Board finds this opinion less probative based on an incomplete rationale.  

With respect to the February 2009 VA report, the February 2011 IME report and the September 2007, September 2009 and April 2012 letters (when combined) by Dr. M.L.S., the Board finds that these opinions meet the requirement set by Stefl.  While the examiners ultimately came to different conclusions, they addressed the available evidence and explained how their opinions related to that evidence.

Here, the Board has no basis to significantly discount either Dr. M.L.S.'s opinions in support of the Veteran's claim or the February 2009 VA and February 2011 IME opinions against the Veteran's claim.  There is no significant difference in expertise apparent from the reports.  The opinions were offered by examiners whose professional credentials appear to demonstrate that they possess the necessary education, training, and expertise to provide the requested opinions.  See 38 C.F.R. § 3.159(a) (2011).

Overall, the Board is unable to favor any one of the opinions proffered by Dr. M.L.S., the VA or the IME.  To be sure, the most distinguishing aspect in this case is that there are probative opinions in favor of the Veteran's claim and probative opinions against the claim.  See C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court went on to say that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the Veteran prevails.  Thus, to deny a claim on its merits, the preponderance of the evidence must be against the claim.

The Board, after a full review of the record, finds the evidence is at least in equipoise on the question of whether the Veteran's current right hip disability is proximately due to or aggravated by his service-connected right knee disability.  In such a situation, the Board must resolve reasonable doubt in the Veteran's favor.  Therefore, the Board concludes that service connection is warranted for the Veteran's right hip disability, as secondary to a right knee disability.


ORDER

Service connection for a right hip disability, as secondary to a service-connected right knee disability, is granted.  





REMAND

The Board granted the Veteran's claims for service connection for a right knee disability and for a gastrointestinal disability in July 2011.  The AMC effectuated this grant via an August 2011 rating decision, assigning 10 percent ratings for each disability.  The Veteran submitted a statement in September 2011 wherein he indicates that he feels a higher rating is warranted for both his knee and gastroenteritis, requesting that the "ratings be given reconsideration."  He states that he did not feel "the assigned ratings are consistent with the rating schedule."  

In determining whether a written communication constitutes a Notice of Disagreement, the Board must look at both the actual wording of the communication and the context in which it was written.  See Drenkhahn v. Derwinski, 2 Vet. App. 207, 208 (1992); Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).  See Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002) (finding that a statement constitutes a notice of disagreement when it includes "terms that can be reasonably construed as a desire for appellate review"); Ortiz v. Shinseki, 23 Vet. App. 353, 360 (2010) (noting that mere dissatisfaction is the essence of a Notice of Disagreement).  When liberally construing the Veteran's statements, as is required by law, the Board concludes that the September 2011 submission meets the criteria for consideration as a Notice of Disagreement. 

The Veteran has not yet been issued a Statement of the Case on the issues of entitlement to an initial rating in excess of 10 percent for a right knee condition and entitlement to an initial rating in excess of 10 percent for gastroenteritis.  Where a Notice of Disagreement has been filed with regard to an issue, and a Statement of the Case has not been issued, the appropriate Board action is to remand the issue for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issues of entitlement to an initial rating in excess of 10 percent for a right knee condition and entitlement to an initial rating in excess of 10 percent for gastroenteritis and inform the Veteran of his appellate rights.  If the matter is not resolved to the Veteran's satisfaction and he files a Substantive Appeal, please return the appeal to the Board for adjudication.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


